DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/21.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1, “layer,” should be changed to --layer-- in line 4.
In claim 2, “direction,” should be changed to --direction-- in line 3.
In claim 4, “thermocouple,” should be changed to --thermocouple-- in line 2.
In claim 5, “pyrometer,” should be changed to --pyrometer-- in line 2.
In claim 8, “layer,” should be changed to --layer-- in line 7.
In claim 9, “direction,” should be changed to --direction-- in line 3.
In claim 11, “thermocouple,” should be changed to --thermocouple-- in line 2.
In claim 12, “pyrometer,” should be changed to --pyrometer-- in line 1.
In claim 15, “array,” should be changed to --array-- in line 1, and “substrate,” should be changed to --substrate-- in line 2.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0062439 to Wada et al [hereafter Wada] in view of U.S. Patent Application Publication 2014/0015158 to Cola.
Referring to claim 1, Wada discloses a temperature measurement apparatus (figure 1; paragraph 29, 30), comprising:
a temperature sensor body (17), the temperature sensor body (17) having a substrate support surface that is in heat transfer communication with a substrate (12).
Wada does not disclose a heat transfer layer disposed on the substrate support surface, the heat transfer layer comprising an array of aligned carbon nanotubes.
However, Cola discloses a heat transfer layer comprising an array of vertically aligned carbon nanotubes for providing increased heat conductivity and heat transfer between surfaces (paragraph 66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wada by disposing a heat transfer layer 

Referring to claim 2, Wada in view of Cola disclose a temperature measurement apparatus having all of the limitations of claim 2, as stated above with respect to claim 1, wherein Wada discloses that the substrate support surface extends parallel to a substrate (12) plane (figure 1), and wherein the array of aligned carbon nanotubes extend along an alignment direction perpendicular to the substrate plane (the array of carbon nanotubes are vertically aligned).

Referring to claim 3, Wada in view of Cola disclose a temperature measurement apparatus having all of the limitations of claim 3, as stated above with respect to claim 1, wherein Cola discloses that the array of aligned carbon nanotubes comprise a tube length of 5 μm to 500 μm (paragraph 85).

Referring to claim 4, Wada in view of Cola disclose a temperature measurement apparatus having all of the limitations of claim 4, as stated above with respect to claim 1, wherein Wada discloses a thermocouple (26) embedded in the temperature sensor body (17) (figure 1; paragraph 30).

Referring to claim 5, Wada in view of Cola disclose a temperature measurement apparatus having all of the limitations of claim 5, as stated above with respect to claim 1, wherein Wada discloses an optical pyrometer (23) disposed in a line of sight view of the temperature sensor body (17) (figure 1; paragraph 29).

Referring to claim 7, Wada in view of Cola disclose a temperature measurement apparatus having all of the limitations of claim 7, as stated above with respect to claim 1, wherein Cola discloses that the heat transfer layer has a high thermal conductance (paragraphs 34, 53), but does not explicitly disclose the thermal conductance being 2,000 W/m2-K to 250,000 W/m2-K.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wada in view of Cola by making the heat transfer layer having a thermal conductance that is 2,000 W/m2-K to 250,000 W/m2-K since Cola discloses that the heat transfer layer has a high thermal conductance, and since it has been held that, where the general conditions of a claim disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. See In re Aller, 105 USPQ 233 (CCPA 1995).

Referring to claim 8, Wada discloses a processing system (11) (figure 1), comprising:
a processing chamber (14);
a temperature measurement apparatus disposed in the processing chamber (14) and comprising:
a temperature sensor body (17), the temperature sensor body (17) having a substrate support surface that is in heat transfer communication with a substrate (12).
Wada does not disclose a heat transfer layer disposed on the substrate support surface, the heat transfer layer comprising an array of aligned carbon nanotubes.
However, Cola discloses a heat transfer layer comprising an array of vertically aligned carbon nanotubes for providing increased heat conductivity and heat transfer between surfaces (paragraph 66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wada by disposing a heat transfer layer comprising an array of aligned carbon nanotubes, as suggested by Cola, on the substrate support surface order to increase heat conductivity and heat transfer between the temperature sensor body and the substrate.

Referring to claim 9, Wada in view of Cola disclose a system having all of the limitations of claim 9, as stated above with respect to claim 8, wherein Wada discloses that the substrate support surface extends parallel to a substrate (12) plane (figure 1), and wherein the array of aligned carbon nanotubes extend along an alignment direction perpendicular to the substrate plane (the array of carbon nanotubes are vertically aligned).

Referring to claim 10, Wada in view of Cola disclose a system having all of the limitations of claim 10, as stated above with respect to claim 8, wherein Cola discloses that the array of aligned carbon nanotubes comprise a tube length of 5 μm to 500 μm (paragraph 85).

Referring to claim 11, Wada in view of Cola disclose a system having all of the limitations of claim 11, as stated above with respect to claim 8, wherein Wada discloses a thermocouple (26) embedded in the temperature sensor body (17) (figure 1; paragraph 30).

Referring to claim 12, Wada in view of Cola disclose a system having all of the limitations of claim 12, as stated above with respect to claim 8, wherein Wada discloses an optical pyrometer (23) disposed in a line of sight view of the temperature sensor body (17) (figure 1; paragraph 29).

Referring to claim 14, Wada in view of Cola disclose a system having all of the limitations of claim 14, as stated above with respect to claim 8, wherein Cola discloses that the heat transfer layer has a high thermal conductance (paragraphs 34, 53), but does not explicitly disclose the thermal conductance being 2,000 W/m2-K to 250,000 W/m2-K.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wada in view of Cola by making the heat transfer layer having a thermal conductance that is 2,000 W/m2-K to 250,000 W/m2-K since Cola discloses that the heat transfer layer has a high thermal conductance, and since it has been held that, where the general conditions of a claim disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. See In re Aller, 105 USPQ 233 (CCPA 1995).

Referring to claim 15, Wada in view of Cola disclose a system having all of the limitations of claim 15, as stated above with respect to claim 8, wherein Wada further discloses a lamp array (16) arranged to heat a substrate (12) disposed on the heat transfer layer (17) (paragraph 30).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Cola, as stated above with respect to respective claims 1 and 8, and further in view of JPS6389230 [hereinafter JPS] (see attached translation).
Referring to claims 6 and 13, Wada in view of Cola disclose a temperature measurement apparatus and a system having all of the limitations of claims 6 and 13, as stated above with respect to respective claims 1 and 8, except for Wada explicitly disclosing that the temperature sensor body comprises a ceramic material or a metallic material.
However, JPS discloses an epitaxial growth system (figure 1a) using a metal substrate support (susceptor S) for a substrate (W) in order to provide heat transfer to the substrate (see “(EXAMPLE)” on page 2 of the translation).
Therefore, with respect to claims 6 and 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wada in view of Cola by making the temperature sensor body comprise a metallic material, as suggested by JPS, in order to provide heat transfer to the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
2/10/22